   Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 1 of 21



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

In Re: TAXOTERE (DOCETAXEL)                                          MDL NO. 2740
PRODUCTS LIABILITY LITIGATION
                                                                     SECTION “H” (5)

THIS DOCUMENT RELATES TO
ALL CASES


                      JOINT REPORT NO. 20 OF LIAISON COUNSEL
                                  (August 5, 2020)

       NOW INTO COURT come Plaintiffs’ Co-Liaison Counsel (“PLC”) and Defendants’

Liaison Counsel (“DLC”), who respectfully submit this Joint Report No. 20 of Liaison Counsel.

   1. REPORT OF CLAIMS AND CASE INVENTORY

       On October 4, 2016, the Judicial Panel on Multidistrict Litigation (“JPML”) transferred 28

civil action(s) to the United States District Court for the Eastern District of Louisiana for

coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. See In re Taxotere

(Docetaxel) Prod. Liab. Litig., MDL 2740, 2016 WL 5845996 (U.S. Jud. Pan. Mult. Lit. Oct. 4,

2016). Since that time, additional actions have been transferred to the Eastern District of Louisiana

pursuant to Conditional Transfer Orders of the Judicial Panel on Multidistrict Litigation (“JPML”).

On May 16, 2018, the JPML reassigned MDL. No. 2740 to the Honorable Judge Jane Triche

Milazzo. (Doc. 2599). As of July 29, 2020, there are approximately 12,647 cases pending in the

MDL before the Honorable Jane Triche Milazzo, with approximately 2,684 cases that have been

closed, dismissed, or remanded since inception of the MDL.

   2. FEDERAL/STATE COORDINATION

       Related state court proceedings are pending in California, New Jersey, Delaware, and

Mississippi. Some state court cases were removed to federal court. This Court ruled on remand



                                                 1
3617774-1
    Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 2 of 21



motions on August 30, 2017, May 15, 2018, October 3, 2018, and February 7, 2020. (Rec. Docs.

781, 2597, 4517, 9220).

        On February 7, 2018, the Court entered Pretrial Order No. 77 (Rec. Doc. 1633) to

streamline the briefing of future motions to remand by California Plaintiffs who name McKesson

as a non-diverse defendant. Pretrial Order No. 77 has since been superseded by Pretrial Order No.

77A (Rec. Doc. 2202), in order to clarify the date on which a case is “docketed” in the MDL.

        The Attorney General for the State of Mississippi filed Jim Hood, Attorney General of the

State of Mississippi, ex rel. The State of Mississippi v. Sanofi S.A., et al. in the Chancery Court of

Hinds County, Mississippi. Sanofi removed the case to the Southern District of Mississippi and

tagged the case for transfer to the MDL with the JPML. The Attorney General filed a Motion to

Remand and opposed MDL transfer which the JPML granted. The case was remanded to the

Chancery Court of Hinds County, Mississippi. In June 2020, the Attorney General filed an

Amended Complaint1. Sanofi and the 505(b)(2) Defendants filed motions to dismiss the matter in

its entirety on July 13, 2020.

        Pursuant to PTO No. 8 (Rec. Doc. 156), counsel for each Defendant shall provide to

Plaintiffs’ Federal-State Liaison Counsel all relevant information on the cases pending in state

court, the contact information for each state court Judge; as well as provide copies of all state court

complaints. The parties continue to coordinate and communicate with all counsel and advise them

of the status conference call-in number (listen only). The parties also continue to make efforts to

identify the relevant state court judge(s) and provide their information to the Court. The parties

understand the Court has made or will make contact with these judges to apprise them of the MDL

and the Court’s willingness to coordinate discovery and other pretrial proceedings.


1
 The Attorney General is no longer moving forward with any claims against Sun Pharmaceutical Industries, Inc. f/k/a
Caraco Pharmaceutical Laboratories, LTD.

                                                        2
3617774-1
   Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 3 of 21



       There are three cases in California filed in three different counties. The Court has been in

communication with the Honorable Judge Vivian Medinilla of Delaware, who presides over 53

cases that were remanded from this Court. The New Jersey Supreme Court ordered centralized

case management of Taxotere cases filed in New Jersey on July 17, 2018, and designated the

Honorable James F. Hyland of Middlesex County to preside over that litigation. As of July 25,

2020, there were 165 cases pending in New Jersey before Judge Hyland. Judge Hyland’s next

status conference is October 20, 2020. The court entered a Case Management Order setting forth

an agreed-upon Bellwether Plan between plaintiffs and Sanofi on July 16, 2020. Written discovery

has been exchanged and the parties are meeting and conferring on alleged PFS deficiencies,

Plaintiff ESI Order deficiencies, and product identification deficiencies. Judge Hyland has joined

Status Conferences before this Court by phone.

       Federal-state Liaison Counsel provided the Court with the names and contact information

for the state court judges, as well as a chart of state court case information.

   3. PRETRIAL ORDERS

       A listing of all Pretrial Orders is attached to this Joint Report as Appendix A.20.

       The Court has issued the following Pretrial Order (sometimes “PTOs”) since the January

9, 2020 Status Conference:

               Pretrial Order No. 102 (Rec. Doc. 9213) entered February 6, 2020, setting a status
                conference, meeting with lead and liaison counsel, and show cause hearing on
                March 24, 2020.

               Pretrial Order No. 103 (Rec. Doc. 9827) entered March 30, 2020, dismissing
                cases identified on Defendants’ March 10, 2020 Notice of Non-Compliance.

               Supplement to Pretrial Order No. 85 (Rec. Doc. 9980) entered April 17, 2020,
                supplementing protocol for determination of deficiencies on issues related to non-
                bellwether Plaintiffs’ obligations under Pretrial Order No. 71A.




                                                  3
3617774-1
   Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 4 of 21



               Pretrial Order No. 104 (Rec. Doc. 10036) entered April 25, 2020, setting a show
                cause hearing on May 15, 2020.

               Pretrial Order No. 105 (Rec. Doc. 10338) entered May 11, 2020, regarding Short
                Form Complaint allegations and amendments related to statute of limitations.

               Pretrial Order No. 106 (Rec. Doc. 10647) entered June 26, 2020, setting a status
                conference, meeting with lead and liaison counsel, and show cause hearing on July
                15, 2020.

               Pretrial Order No. 107 (Rec. Doc. 10705) entered July 1, 2020, continuing the
                July 15, 2020 status conference, meeting with lead and liaison counsel, and show
                cause hearing to August 5, 2020.

               Pretrial Order No. 107A (Rec. Doc. 10868) entered July 29, 2020, changing the
                time of the status conference and meeting with lead and liaison counsel on August
                5, 2020.

   4. CASE MANAGEMENT ORDERS

       A listing of all Case Management Orders is attached to this Joint Report as Appendix B.20.

The Court has issued the following Case Management Orders (sometimes “CMOs”) since the

January 9, 2020 Status Conference:

               Case Management Order No. 22 (Rec. Doc. 9197) entered February 4, 2020,
                continuing the second bellwether trial.

               Case Management Order No. 23 (Rec. Doc. 9321) entered February 18, 2020,
                selecting Mississippi plaintiffs for fourth bellwether trial.

               Case Management Order No. 14E (Rec. Doc. 9367) entered February 21, 2020,
                amending the second, third, fourth, and fifth bellwether trial schedules.

               Case Management Order No. 14F (Rec. Doc. 9631) entered March 19, 2020,
                amending certain deadlines in CMO 14E due to COVID-19.

               Case Management Order No. 24 (Rec. Doc. 10113) entered May 5, 2020,
                continuing the second bellwether trial to October 19, 2020 and the third bellwether
                trial to be set at a later time.

               Case Management Order No. 25 (Rec. Doc. 10114) entered May 5, 2020,
                removing Sharon Allen from the trial pool.



                                                 4
3617774-1
    Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 5 of 21



               Case Management Order No. 26 (Rec. Doc. 10461) entered May 26, 2020, adding
                four cases to the trial pool for the fifth bellwether trial.

    5. COUNSEL CONTACT INFORMATION FORM

        All counsel in the MDL are required to complete the Counsel Contact Information Form

(available as a fillable PDF on the Court’s MDL 2740 website) attached to PTO No. 7 (Rec. Doc.

155), and forward it to Plaintiffs’ Co-Liaison Counsel (“PLC”) at taxotere@bkc-law.com. This

information must be provided by Plaintiffs’ counsel when counsel files the first MDL case and be

kept current by each counsel as it will be relied upon throughout the litigation for updated

information to Plaintiffs’ counsel. The PLC provides a copy of all Counsel Contact Forms to Jacob

Woody at BrownGreer. BrownGreer will rely on the information included in the Counsel Contact

Form to serve all pleadings.

    6. MASTER COMPLAINT AND SHORT FORM COMPLAINT

        The Second Amended Master Long Form Complaint attached to Pretrial Order No. 82

(Rec. Doc. 4230) and the exemplar Short Form Complaint (Rec. Doc. 1463-1), are the effective

and operative complaints for Plaintiffs. The exemplar Short Form Complaint, as amended on May

13, 2020, is available on the Court’s MDL 2740 website under the tab “Forms”2 or on MDL

Centrality. Pursuant to Pretrial Order 37A “[i]ndividual Plaintiffs’ counsel shall tailor the form to

correspond to each Plaintiff’s claims/allegations.” (Rec. Doc. 1682)

        All Defendants have filed Master Answers (Rec. Docs. 955, 956, 957, 958, 960, 961, 963,

969, 4704, and 4705). The Plaintiffs filed an opposed motion for leave to file a Third Amended

Master Long Form Complaint (Rec. Doc. 8334), Defendants filed an opposition (Rec. Doc. 8601)

and Plaintiffs filed a reply (Rec. Doc. 8705). The Court heard oral argument on the motion on



2
 http://www.laed.uscourts.gov/sites/default/files/taxotere/TAXOTERE%20-
%20updated%20exemplar%20SFC%205.13.2020.pdf

                                                     5
3617774-1
   Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 6 of 21



December 5, 2019. On December 12, 2019, the Court issued an Order and Reasons denying the

motion (Rec. Doc. 8702). Since then, multiple Plaintiffs have filed individual amended Short

Form Complaints to include the same or similar allegations that the PSC made in its proposed

Third Amended Master Long Form Complaint. Sanofi has moved to strike the amendments (Rec.

Doc. 8934). PTO 105 denied Sanofi’s motion without prejudice. (Rec. Doc. 10338)

       The Court issued PTO 105 (Rec. Doc. 10338) setting forth the parameters for Plaintiffs

who seek to amend a Short Form Complaint in light of the Court’s rulings related to statute of

limitations. The Order provides three sets of deadlines for Plaintiffs who had already filed a Short

Form Complaint, for Plaintiffs who are in the Bellwether pools, and for Plaintiffs who originally

file a Short Form Complaint after the entry of the Order (May 11, 2020), by which time such

Plaintiffs may seek leave to file a PTO 105 amendment to a Short Form Complaint. The Plaintiffs

filed an objection to PTO 105 (Rec. Doc. 10457), the defendants filed an opposition to Plaintiffs’

objections (Rec. Doc. 10488), and the Court declined to issue a ruling on Plaintiffs’ objection and

instructed the parties to comply with PTO 105 as written (Rec. Doc. 10843). In pertinent part,

PTO 105 provides: “Within the terms set forth in this Order, Plaintiffs may amend their complaints

to add factual allegations regarding particularized facts individual and specific to each Plaintiff’s

medical care and treatment and/or that Plaintiff’s communications with medical professionals.”

Nothing in PTO 105 requires a Plaintiff to amend a Short Form Complaint.

       On June 19 and June 29, 2020 Plaintiffs in trial pool 4 filed Motions for Leave to File

Amended Short Form Complaints of Bellwether Pool Plaintiffs (Rec. Docs. 10603 and 10668),

Sanofi filed an Opposition to Plaintiffs’ Motions for Leave to File Amended Short Form

Complaints of Bellwether Pool Plaintiffs on July 29, 2020. (Rec. Doc. 10861)




                                                 6
3617774-1
    Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 7 of 21



        Should a Plaintiff wish to file an Amended Complaint, the Court’s Local Rule 7.63 requires

that before filing any motion for leave to amend pleadings, Plaintiff must attempt to obtain the

consent for the filing and granting of the motion from all parties having an interest to oppose.

Pretrial Order No. 37A (Rec. Doc. 1682) sets forth the procedure that must be followed before

filing a motion to amend a prior complaint, including amending a Short Form Complaint. Counsel

for Plaintiff must contact in writing Defendant Liaison Counsel (“DLC”) (John Olinde,

olinde@chaffe.com, and Douglas Moore, dmoore@irwinllc.com) and the Contact Person listed on

Exhibit B to Pretrial Order No. 37A (Rec. Doc. 1682) for each Defendant(s) presently named and

for any Defendant sought to be added to the lawsuit, for consent or opposition to the proposed

motion, at least fourteen (14) days in advance of filing the motion.4 If no notice of any opposition

is received by Plaintiff’s counsel from any Defendant within the fourteen (14) day period, Plaintiff

may file the motion for leave to amend as unopposed. If any opposition is received by Plaintiff’s

counsel from any Defendant within the fourteen (14) day period, a motion for leave to amend the

pleadings must be filed as an opposed motion. If consent is obtained or no opposition is received

in the fourteen (14) day period, the motion need not be assigned a submission date, but must be

accompanied by a proposed order and include a certification by counsel for Plaintiff of the consent

of opposing counsel or that no opposition was received from opposing counsel in the fourteen (14)

day period.

        Additionally, should any Plaintiff’s counsel use the Short Form Complaint as an amending

complaint, and not include all Defendants named in any earlier complaint, the Clerk’s office will




3
 http://www.laed.uscourts.gov/sites/default/files/local_rules/LAEDLocalCivilRules_4.pdf.
4
 The request should include the proposed motion, order and amending pleading, as well as documentation supporting
product identification (if available).

                                                       7
3617774-1
   Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 8 of 21



close that Plaintiff’s claims against the Defendant(s) who is (are) not named in the amended

complaint.

       Moreover, attention must be paid to amendments entailing voluntary dismissal of the entire

case. Under paragraph “J” of PTO 15 (Rec. Doc. 230), Plaintiffs cannot “notice” a voluntary

dismissal of all Defendants without prejudice. They must either file a stipulation to dismiss or

move to dismiss with prejudice. On November 27, 2018, the Court entered PTO 87 which ordered

procedures for the dismissal with prejudice by any non-Trial Pool Plaintiff as to the entire action

against all defendants in the MDL. (Rec. Doc. 5363). The Form Dismissal to be used by Plaintiffs

is attached as Exhibit A to PTO 87. (Rec. Doc. 5363-1).

       Dismissals with prejudice of those defendants whose product was not used, but not a

dismissal of an entire action, must follow the form approved by the Court as Exhibit C to Case

Management Order No. 12A: Product Identification Order (Rec. Doc. 3492).

   7. PLAINTIFF AND DEFENDANT FACT SHEETS

       Counsel should note the rules of the PFS in several Pretrial Orders:

   A. PTO 18 (Rec. Doc. 236) provides the form of the (prior) PFS and current Defendant Fact

       Sheet (‘DFS”);

   B. Amended PTO 22 (Rec. Doc. 325) sets forth the process for service of PFS and DFS, and

       the deadlines for service and deficiencies related to PFS and DFS;

   C. PTO 23 (Rec. Doc. 280) provides the form of authorizations attached to the PFS (Rec. Doc.

       236-1);

   D. PTO 24 (Rec. Doc. 279) provides additional details on the service of fact sheets and

       authorizations through MDL Centrality and the PLC Distribution of Orders and Notices

       per PTO 1;



                                                8
3617774-1
    Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 9 of 21



    E. PTO 55 (Rec. Doc. 688) updated the form of the PFS.5 See Exhibit A to PTO 18 (Rec.

        Doc. 236-1); and

    F. PTO 22A (Rec. Doc. 3493) provides the show cause process for PFS deficiencies and for

        alleged failures to comply with CMO 12A and PTO 71A.

        As of July 29, 2020, Plaintiffs have served 12,251 PFSs, and 959 are in progress. Based on

the PFSs received as of July 29, 2020, they allege product ID among Defendants as follows: 5,113

- sanofi before March 8, 2011; 1,569 - sanofi after March 8, 2011; 106 - sanofi (unknown treatment

date); 1,658 - Hospira; 592 - Sandoz; 432 - Accord; 6 – Actavis ; 25 - McKesson; 23 – Sagent; 9

- Sun; 6 – Pfizer; 1,094 - Unknown; 101 - Blank; 6 - Other (Dr. Reddy’s, Eagle, Teva); 272 -

Defendant(s) + Unknown; 1,185 - multiple defendants + CMO 12 Upload 6 ; 54 - multiple

defendants + No CMO 12 Upload.

        The parties strive to work together and meet and confer on all alleged deficiencies in the

Fact Sheets with the goal of narrowing the number of cases in dispute. Consistent with Pretrial

Order No. 22A, the Defendants submitted to Plaintiffs’ Liaison Counsel Notices of Non-

Compliance on May 7, 2020, and submitted their 14-Day Notice of Non-Compliance Cases

Subject to the August 5, 2020 Dismissal Call Docket on July 22, 2020 (Rec. Doc. 10831). Attached

to the 14-Day Notice is the list of cases they allege remain subject to dismissal. The list identifies

158 Plaintiffs listed on Exhibit A, and 9 listed on Exhibit B to the 14-Day Notice. The Court has

set the August Call Docket to begin at 1:00 pm after the status conference on August 5, 2020.

Counsel with cases on the Notice of Non-Compliance Cases Subject to the August 5, 2020




5
  A fillable form of the PFS can be found on the “Forms” tab of the Court’s MDL 2740 website and on Brown Greer’s
MDL Centrality website.
6
  The parties continue to meet and confer to present the most accurate numbers as possible and present the categories
which will yield the most pertinent information. No party has confirmed the sufficiency of records uploaded in
determining product identification pursuant to CMO 12A.

                                                         9
3617774-1
     Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 10 of 21



Dismissal Call Docket must appear via telephone. (Rec. Doc. 10705). The call-in number is (646)

828-7666 US, Meeting ID: 161 087 0276, Password: 187158.

           The PLC has advised all Plaintiffs’ counsel of the Court’s statements on the issue of

photographs, and enclosed copies of the transcript where the Court expressed its expectation.

Counsel should also familiarize themselves with PTO No. 68 (Rec. Doc. 1085) with regard to the

requirements of representative, dated photographs taken closest in time to starting treatment and

in no event earlier than five (5) years before then. All parties and individual counsel in the MDL

are reminded that any statement/affidavit attesting to the lack of photographs from any given time

period should be submitted only in response to a Court order specifically requiring production of

that time period’s photographs at a show cause hearing.

      8. SERVICE ON DEFENDANTS

           Counsel for the Defendants and the Plaintiffs’ Steering Committee (“PSC”) have agreed to

streamlined service procedures for each Defendant. The relevant Orders are:

          PTO 9 (Rec. Doc. 160) for service of complaints on the domestic sanofi entity;7

          PTO 29 (Rec. Doc. 303) for Accord Healthcare, Inc.;

          PTO 30 (Rec. Doc. 304) for Sandoz Inc.;

          PTO 32A (Rec. Doc. 710) for Actavis Pharma, Inc.;

          PTO 33 (Rec. Doc. 308) for McKesson Corporation;

          PTO 39A (Rec. Doc. 711) for Sun Pharmaceutical Industries, Inc. f/k/a Caraco

           Pharmaceutical Laboratories, LTD.;

          PTO 40A (Rec. Doc. 509) for Hospira Worldwide, LLC.; and,

          PTO 83 (Rec. Doc. 4263) for Sagent Pharmaceuticals, Inc.


7
    Sanofi acknowledges that service of a complaint naming Winthrop US may be made on sanofi-aventis US LLC.

                                                       10
3617774-1
  Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 11 of 21



    9. PRODUCT IDENTIFICATION ORDER

        On July 18, 2018, the Court entered Case Management Order No. 12A: Product

Identification Order (Rec. Doc. 3492) that sets forth the obligations and procedures governing

discovery of Product ID Information and subsequent dismissal of defendants whose product was

not used. When Product ID Information is obtained, Plaintiffs are required to amend the Plaintiff

Fact Sheet Section III. 1, 2 and 3 to reflect the correct defendant(s) and to remove those defendants

dismissed in connection with CMO 12A. Exhibit A to CMO 12A lists the email address of all

defense counsel who should be notified pursuant to CMO 12A. Exhibit B is a Statement Regarding

Chemotherapy Administered, which includes new/updated NDC numbers. Counsel are reminded

to use this Exhibit B Statement when sending requests to infusion facilities. Exhibit C to CMO

12A provides the form for noticing voluntary dismissal with prejudice of the defendants not

identified by Product ID Information.

        The PSC has been advised by certain counsel in the MDL that there are compliance issues

with regard to subpoenas issued in connection with CMO 12A. PTO 97 (Rec. Doc. 7602) has been

entered to assist the parties with a uniform process for seeking compliance with subpoenas issued

outside this district.

        There are specific agreed upon procedures to serve McKesson Corporation d/b/a

McKesson Packaging with subpoenas issued in connection with CMO 12A. Counsel may contact

Plaintiffs’ Co-Liaison Counsel at taxotere@bkc-law.com for those procedures. The PSC has been

conferring with Cardinal (Cardinal Health, Inc.) and AmerisourceBergen (AmerisourceBergen

Corporation) in an effort to streamline subpoenas to these distributors.




                                                 11
3617774-1
  Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 12 of 21



       Each Defendant in the MDL has provided the PSC with their listing of Lot Numbers for

Taxotere/docetaxel/docefrez sold in the United States. The parties are conferring with respect to

the lot numbers provided.

   10. PRESERVATION ORDER

       Counsel are reminded to familiarize themselves with the terms of PTO 1 (Rec. Doc. 4, ¶12)

regarding preservation of evidence. In addition, counsel are reminded of the preservation

requirement in CMO 15 (Rec. Doc. 5008, ¶3) related to biopsies performed on plaintiffs for

evaluation of hair loss.

   11. PROTECTIVE ORDER

       Magistrate Judge North entered the Protective Order on July 5, 2017, as PTO 50 (Rec.

Docs. 612-1, 613).

   12. ELECTRONICALLY STORED INFORMATION (ESI) DISCOVERY

       Magistrate Judge North entered the Electronically Stored Information Protocol on July 5,

2017 as PTO 49 (Rec. Docs. 611-1, 613).

       On January 26, 2018, the Court entered Pretrial Order No. 71A (Rec. Doc. 1531), which

amends and supersedes Pretrial Order No. 71. Pretrial Order No. 71A sets forth Plaintiffs’

Responsibilities Relevant to ESI and requires specific searches and a certification of compliance

by both Plaintiff and Plaintiff’s Counsel.

       On November 13, 2018, the Court entered Pretrial Order No. 85 (Rec. Doc. 5257) which

is the protocol for Defendants to raise PTO 71A and privilege log deficiencies of Non-Bellwether

Plaintiffs before Magistrate Judge North. Counsel are reminded to review the procedures for

deficiencies raised by the Defendants regarding ESI and privilege logs in PTO 85 as the procedure

for the Show Cause Order Process before Magistrate Judge North is slightly different from the



                                               12
3617774-1
  Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 13 of 21



Show Cause Order Process before Judge Milazzo. On April 17, 2020 (Rec. Doc. 9980), the Court

entered an Order supplementing the protocol for determination of deficiencies on issues related to

non-bellwether Plaintiffs’ obligations under Pretrial Order No. 71A.

       The first PTO 85 call docket was held on March 27, 2019, at which time the Court issued

rulings applicable to all MDL Plaintiffs. A Minute Entry on the rulings followed on March 27,

2019. (Rec. Doc. 6614).

       The second PTO 85 call docket was held on August 8, 2019, at which time the Court denied

Sanofi’s requests for production of a “Taxotere Photo Guide”, for prior notice by the PSC of any

mental or physical examinations of Plaintiffs, and rulings applicable to the subject MDL Plaintiffs.

A Minute Entry on the rulings followed on August 8, 2019 (Rec. Doc. 7985).

       The third PTO 85 call docket was held on November 6, 2019, at which time the Court

issued rulings applicable to the subject MDL Plaintiffs. A Minute Entry on the rulings followed

on November 6, 2019. (Rec. Doc. 8536).

       The fourth PTO 85 call docket was held on January 10, 2020 (Rec. Doc. 9026). Magistrate

Judge North addressed deficiencies raised by Sanofi, set a 30-day deadline to cure, and ordered

Plaintiffs to file a Rule 26 certification attesting that Plaintiffs’ production is complete. Further,

Magistrate Judge North ordered that, moving forward, Sanofi is to provide the PSC a list of

perceived deficiencies, identifying specific photographs to allow a meet and confer, and possible

resolution, prior to formally raising the issues with the Court.

       Pursuant to the Court’s Minute Entry (Rec. Doc. 9026), on March 3, 2020, Sanofi

submitted a letter brief to Magistrate Judge North regarding its position as to the alleged

deficiencies. On April 23, 2020, the Plaintiffs submitted a response letter brief to Magistrate Judge




                                                 13
3617774-1
  Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 14 of 21



North regarding their position as to the alleged deficiencies. The matter has been submitted to

Judge North for ruling.

   13. DISCOVERY OF DEFENDANTS AND TRIAL CASE DISCOVERY

       Plaintiffs have served merits discovery on Sanofi, and the Sanofi Defendants have

produced numerous responsive documents. Plaintiffs have taken depositions of current and former

Sanofi employees. Plaintiffs have also served merits discovery on Accord Healthcare, Inc., the

Hospira/Pfizer Defendants, and Sandoz Inc. and have received productions. Depositions of

representatives of these Defendants have occurred and are continuing. The parties meet and confer

about discovery and bring any unresolved issues to Magistrate Judge North, although general

discovery as to those Defendants has closed.

       Plaintiffs and counsel for Sun Pharmaceutical Industries, Inc., Sagent Pharmaceuticals,

Inc., Actavis LLC and Actavis Pharma, Inc. have submitted opposing letter briefs to Magistrate

Judge North on the PSC’s proposed amendment to CMO 7 which would subject these defendants

to general discovery. The matter is fully briefed.

       Trial of the Barbara Earnest matter began on September 16, 2019 and concluded on

September 26, 2019, with a jury verdict in favor of Sanofi. (Rec. Doc. 8284). Judgment consistent

with the jury’s verdict was entered in favor of Sanofi (Rec. Doc. 8290). On October 12, 2019,

Sanofi moved for taxation of costs against Mrs. Earnest (Rec. Doc. 8340), which motion has been

referred to the Clerk of Court for determination (Rec. Doc. 8381). On October 25, 2019, Plaintiff

filed a motion for new trial (Rec. Doc. 8394), Sanofi opposed the motion (Rec. Doc. 8600), and

the motion was orally argued on December 5, 2019. The Court denied the motion (Rec. Doc. 9294).

Ms. Earnest appealed to the Fifth Circuit Court of Appeals on July 16, 2020 (Fifth Circuit Case

No. 20-30184).



                                                14
3617774-1
  Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 15 of 21



        On January 29, 2019, in CMO 16, the Court selected the following Trial Plaintiffs for the

second bellwether trial: Cynthia Thibodeaux (primary Plaintiff) and Sheila Crayton (alternate

Plaintiff). (Rec. Doc. 6017). Plaintiffs filed a Motion to remove Sheila Crayton from the trial pool

on March 22, 2019. (Rec. Doc. 6559). The Court denied this Motion. (Rec. Doc. 6935). After

interviewing Sheila Crayton on November 18, 2019, the Court ordered that Ms. Crayton would no

longer serve as the alternate Plaintiff for the second bellwether trial. (Rec. Doc. 8701). However,

given that discovery has been completed, the Court would entertain dispositive motions in her

case. (Id.)   On July 21, 2020, Sanofi filed a Motion for Summary Judgment on the Claims of

Sheila Crayton (Rec. Doc. 10821).

        On December 19, 2019, Sanofi filed a Motion for Summary Judgment on the Claims of

Plaintiff Cynthia Thibodeaux (the trial 2 bellwether plaintiff). (Rec. Doc. 8779). Plaintiff filed an

opposition on January 3, 2020. (Rec. Doc. 8890-1). The Court granted the motion (Rec. Doc. 9110)

and Ms. Thibodeaux has since appealed (Fifth Circuit Case No. 20-30104).

        No later than January 17, 2020, the Court ordered the parties to submit a schedule for an

alternate trial setting for Sanofi in the event the Thibodeaux case was dismissed, with that trial to

be selected from the following Trial Plaintiffs: Elizabeth Kahn and June Phillips. (Rec. Doc. 8733).

The parties thereafter complied and proceeded with initial motion practice on both of those cases.

On March 23, 2020, the Court denied Sanofi’s Motion for Summary Judgement Based on Statute

of Limitations as to Ms. Kahn, denied Sanofi’s Motion for Summary Judgment Based on Warnings

Causation as to Ms. Kahn, and granted Sanofi’s Motion for Summary Judgment Based on

Warnings Causation against Ms. Phillips. (Rec. Doc. 9729). The Court denied Sanofi’s Motion

for Reconsideration of the denial of its motion based on the statute of limitations as to Ms. Kahn.




                                                 15
3617774-1
  Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 16 of 21



(Rec. Doc. 10399). The Court issued a judgment dismissing all claims of Ms. Phillips’ (Rec. Doc.

10469) and Ms. Phillips has since appealed (Fifth Circuit Case No. 20-30405).

        In CMO 19 on June 13, 2019 the Court set a schedule for the selection of trial pool plaintiffs

for the fourth and fifth bellwether trials setting deadlines for the Court to select a pool of plaintiffs,

deadline for the parties to raise objections, with the Court ultimately narrowing the trial pools to

20 plaintiffs. (Rec. Doc. 7402). In CMO 20 the Court initially selected 32 plaintiffs for the fourth

and fifth bellwether trials, and set August 9, 2019 for the parties to raise objections. (Rec. Doc.

7772). On February 18, 2020 the Court selected 12 plaintiffs to proceed with discovery for the

fourth bellwether trial in CMO 23. (Rec. Doc. 9321)

        On October 31, 2019, in CMO 21 the Court selected the following Trial Plaintiffs for the

third bellwether trial: Wanda Stewart (Sandoz), Dora Sanford (Hospira), and Alice Hughes

(Accord). (Rec. Doc. 8430). Hospira filed a Motion for Summary Judgment against Dora Sanford

on the basis of prescription. (Rec. Doc. 9508). Plaintiff opposed the motion. (Rec. Doc. 9918)

The Court granted the motion and dismissed Ms. Sanford’s case. (Rec. Doc. 10807) Plaintiffs

Wanda Stewart and Alice Hughes are proceeding through expert discovery.

        Due to the COVID-19 pandemic and the Chief Judge of the Eastern District of Louisiana’s

COVID 20-9 Order, jury trials will not be held before October 5, 2020. Issues related to the

pandemic and examination of Ms. Kahn for hair loss by Plaintiff and Defendants’ medical experts

have resulted in the continuance of the Plaintiff Elizabeth Kahn’s trial against Sanofi from October

13, 2020 to February 1, 2021, subject to rescheduling negotiations in light of the same. Plaintiffs

and Sanofi have exchanged expert reports pursuant to pretrial deadlines that have been modified

by agreement among the parties and provided to the Court. The parties and the Court also are

discussing the trial schedules for the remaining MDL trials.



                                                   16
3617774-1
  Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 17 of 21



   14. MOTION PRACTICE

       On January 7, 2019, the Sanofi Defendants filed Motions for Summary Judgment with

regard to three Plaintiffs’ cases: Kelly Gahan (Rec. Doc. 5730); Jacqueline Mills (Rec. Doc. 5732);

and Deborah Johnson (Rec. Doc. 5734). The motions have been fully briefed. Defendants’ Motion

for Summary Judgment regarding Kelly Gahan and Deborah Johnson were granted. (Rec. Docs.

7571, 9440). The Court denied Defendants’ Motion for Summary Judgment as to Jacqueline Mills.

(Rec. Doc. 7571).

       On February 5, 2019, sanofi filed a Motion for Summary Judgment on Causation-Learned

Intermediary and Statute of Limitations with regard to three Plaintiffs’ cases: Antoinette Durden

(Rec. Doc. 6076 and 6077); Barbara Earnest (Rec. Doc. 6078 and 6079); and Tanya Francis (Rec.

Doc. 6080 and 6081). Oral argument on the motions related to Ms. Earnest and Ms. Francis was

held on May 22, 2019. On July 9, 2019, the Court issued an Order and Reasons granting Sanofi’s

motions for summary judgment against Tanya Francis and Deborah Johnson based on the statute

of limitations and dismissing their cases with prejudice. (Rec. Doc. 7571). The Court denied the

motions for summary judgment as to Barbara Earnest. Id. On August 6, 2019, Plaintiffs Francis

and Johnson filed a motion for reconsideration, or, in the alternative, for clarification/amendment

of judgments dismissing their cases (Rec. Doc. 7857), Sanofi filed an opposition (Rec. Doc. 8064)

and Plaintiffs filed a reply (Rec. Doc. 8152). The Court denied the motion for reconsideration.

(Rec. Doc. 9115). Sanofi’s motion to certify this decision for interlocutory review under 28 U.S.C.

1292(b) was denied (Rec. Doc. 8160).

       On February 5, 2019, Sanofi also filed a sealed Motion for Summary Judgment Based on

Federal Preemption (Rec. Doc. 6186), which was argued on July 25, 2019 and subsequently denied

in part and deferred in part (Rec. Doc. 7973).



                                                 17
3617774-1
    Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 18 of 21



         Prior to the September 16, 2019 trial involving Barbara Earnest, the parties filed numerous

Daubert and in limine motions. The Court ruled on all pretrial motions in advance of trial, which

rulings are memorialized on the docket. Should any counsel wish to review these rulings, please

contact Plaintiffs’ Co-Liaison Counsel.

         On March 25, 2019, the Court held a conference with liaison counsel in anticipation of

which the parties submitted certain letter briefing for a proposed CMO (Amendment to Trial Pool

Selection), along with the PSC’s proposed redlines, to account for voluntary dismissal by Plaintiffs

of Trial Pool cases, and to account for Trial Pool cases determined to be ineligible. The Court

issued CMO 14C (Rec. Doc. 6789). The Court granted Sanofi the right to de-designate a Trial Pool

Plaintiff selected by the Plaintiffs to replace two Plaintiffs dismissed with prejudice, but only from

the same round of Trial Pool Plaintiffs as the Plaintiffs dismissed.8 Additionally, any Trial Pool

Plaintiff selected must sign a Certification stating that she understands the responsibilities

associated with her selection and accepts those responsibilities.

         On June 10, 2019, counsel for Accord submitted a letter brief to Judge Milazzo’s chambers

notifying the Court that Accord’s previously nominated trial pool plaintiff, Loretta Hulin (18-

07259), needed to be substituted due to dual product representation. Accord therefore substituted

Gloria J. Cooper (18-00194) in place of Hulin.

         On October 25, 2019 Sanofi filed Defendants’ Motion to Dismiss Claims Barred by the

Texas Statute of Repose which seeks dismissal with prejudice of 19 individual plaintiffs. (Rec.

Doc. 8393). That motion was withdrawn by Sanofi. (Rec. Doc. 8621).

         On November 14, 2019, Plaintiffs filed Motion for Leave to File Amended Short Form

Complaints for Third Bellwether Trial Plaintiffs. (Rec. Doc. 8577). Defendants opposed the


8
  The Plaintiffs and the 505(b)(2) Defendants agreed on replacements for Trial Pool Plaintiffs dismissed. See footnote
in CMO 14C.

                                                         18
3617774-1
  Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 19 of 21



motion (Rec. Doc. 8635) and the motion was orally argued on December 5, 2019. (Rec. Doc.

8659). On December 12, 2019, the Court issued Order and Reasons granting in part and denying

in part the motion. The Court allowed Plaintiffs to remove certain causes of action and add an

inadequate warning claim under the Louisiana Products Liability Act, but denied the motion in all

other respects. (Rec. Doc. 8703).

       On January 7, 2020, Sanofi filed Defendants’ Motion for Summary Judgment on the

Claims of Plaintiffs Whose Taxotere Treatment Started Before December 15, 2006 (Rec. Doc.

8977). Plaintiffs opposed the motion on February 7, 2020 (Rec. Doc. 9231). Oral argument was

held on May 7, 2020, and the motion was granted in part and deferred in part on June 1, 2020 (Rec.

Doc. 10487). Plaintiffs filed a Motion for Reconsideration on June 29, 2020 (Rec. Doc.

10667). Defendants filed an opposition on July 28, 2020 (Rec. Doc. 10862).

       On February 3, 2020, Sanofi filed Defendants’ Motion for Summary Judgment on the

Claims of Plaintiffs Whose Taxotere Treatment Started After December 11, 2015 (Rec. Doc.

9189). Plaintiffs opposed the motion on February 19, 2020 (Rec. Doc. 9354). Oral argument was

held on May 7, 2020, and the motion was granted on May 27, 2020 (Rec. Doc. 10464).

       On July 17, 2020, Sanofi filed a Motion for Entry of an Order Requiring Proof of Diagnosis

(Rec. Doc. 10808). On July 21, 2020 the 505(b)(2) defendants joined Sanofi’s Motion for Entry

of an Order Requiring Proof of Diagnosis. (Rec. Doc. 10818).

       On July 21, 2020, Sanofi filed Defendants’ Motion for Summary Judgment on the Claims

of Michigan Plaintiffs listed on Exhibit A (Rec. Doc. 10819).

       On July 22, 2020 the Court granted Sanofi’s Motion for Summary Judgement Based on the

Statute of Limitations, (Rec. Doc. 10833) and dismissed Antoinette Durden’s case. (Rec. Doc.

10835).



                                               19
3617774-1
  Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 20 of 21



   15. SPECIAL MASTER FOR PLAINTIFFS’ TIME AND EXPENSES

       In PTO 20 (Rec. Doc. 265), the Court appointed Kenneth W. DeJean as Special Master for

the Plaintiffs to review the time and expenses submitted as common benefit during the course of

the MDL. The Court has met with and communicated with the Special Master to discuss the time

and expenses submitted on several occasions.

   16. NEXT STATUS CONFERENCE

       The next General Status Conference and meeting of Lead and Liaison Counsel will be

scheduled by agreement of the Court and counsel. The Court will set up a telephone conference

line for the status conference that will begin at 10:00 a.m. To join the status conference by

telephone at 10:00 a.m., please use the call-in information on the Court’s website under the tab

“Upcoming Events.”

Respectfully submitted:

/s/Dawn M. Barrios                              /s/M. Palmer Lambert
Dawn M. Barrios (#2821)                         M. Palmer Lambert (#33228)
Barrios, Kingsdorf & Casteix, LLP               Gainsburgh Benjamin David Meunier
701 Poydras Street, Suite 3650                  & Warshauer, LLC
New Orleans, LA 70139                           2800 Energy Centre, 1100 Poydras Street
Telephone: 504-524-3300                         New Orleans, LA 70163-2800
Facsimile: 504-524-3313                         Telephone: 504-522-2304
E-Mail: barrios@bkc-law.com                     Facsimile: 504-528-9973
                                                E-Mail: plambert@gainsben.com
Plaintiffs’ Co-Liaison Counsel
                                                Plaintiffs’ Co-Liaison Counsel
/s/ Douglas J. Moore
Douglas J. Moore (Bar No. 27706)                /s/ John F. Olinde
IRWIN FRITCHIE URQUHART                         John F. Olinde (Bar No. 1515)
& MOORE LLC                                     CHAFFE MCCALL, L.L.P.
400 Poydras Street, Suite 2700 New              1100 Poydras Street
Orleans, LA 70130 Telephone: 504-               New Orleans, LA 70163
310-2100 Facsimile: 504-310-2120 E-             Telephone: 504-585-7000
Mail: dmoore@irwinllc.com                       Facsimile: 504-585-7075
                                                E-Mail: olinde@chaffe.com
Sanofi Defendants’ Liaison Counsel
                                                505(b)(2) Defendants’ Liaison Counsel


                                               20
3617774-1
  Case 2:16-md-02740-JTM-MBN Document 10890 Filed 08/04/20 Page 21 of 21



                                CERTIFICATE OF SERVICE

       I hereby certify that on, August 4, 2020, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system which will send a notice of electronic filing to all counsel

of record who are CM/ECF participants.



                                                     /s/ Dawn M. Barrios
                                                     DAWN M. BARRIOS




                                                21
3617774-1
